Citation Nr: 0936451	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for kyphosis and 
dextroscoliosis due to old juvenile epiphysitis claimed as a 
back disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to 
March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
VA RO in Phoenix, Arizona, which, inter alia, denied 
entitlement to service connection for kyphosis and 
dextroscoliosis due to old juvenile epiphysitis claimed as a 
back disorder.  In March 2006, the Veteran was afforded a 
Decision Review Officer (DRO) hearing at the Phoenix, Arizona 
RO.  A transcript of that hearing is associated with the 
claims file.  The Veteran also testified before the 
undersigned Veterans Law Judge in a hearing at the RO in 
April 2007, and a transcript of that hearing is associated 
with the claims file.  This matter was most recently before 
the Board in December 2007, when the case was remanded to the 
VA RO in Phoenix, Arizona via the Appeals Management Center 
(AMC), in Washington, D.C.  The purpose of the remand was to, 
inter alia, undertake additional procedural and evidentiary 
development, to include obtaining VA treatment records and a 
VA spine examination.  

Of preliminary importance, the December 2007 remand also 
addressed an issue of entitlement to an initial compensable 
rating for pyloric channel ulcers, status-post vagotomy and 
antrectomy.  A rating decision, dated in November 2006 and 
issued in January 2007, granted service connection for the 
stomach disorder and assigned a noncompensable (0 percent) 
rating, effective from October 22, 2004.  The Veteran filed a 
timely notice of disagreement (NOD) with the November 2006 
decision in February 2007, but was not provided with a 
statement of the case (SOC).  The Board accordingly remanded 
the issue to the RO for development as required by Manlincon 
v. West, 12 Vet. App. 238 (1999).  In August 2009, the RO 
issued the requisite SOC; however, the Veteran has not 
submitted a timely substantive appeal to the Board.  Hence, 
the Board is without further jurisdiction as to this matter.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  .  

Further, it is noted that, although the Veteran has already 
requested and received a Travel Board hearing in April 2007, 
in June 2009 he submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, to request an additional hearing.  In a 
written determination by the Board, the Veteran's request for 
an additional hearing was denied, under the provisions of 
38 C.F.R. § 20.704, as good cause was not found to be shown 
to schedule a new hearing date.  Hence, the appeal is being 
processed accordingly.  38 C.F.R. § 20.700 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

If the agency of original jurisdiction (AOJ), pursuant to a 
remand by the Board, develops evidence or cures a procedural 
defect, a supplemental statement of the case (SSOC) will be 
furnished to the Veteran and his representative; unless the 
sole purpose of the remand is to assemble records previously 
considered by the AOJ and properly discussed in a prior SSOC, 
or the Board specifies in the remand that an SSOC is not 
required.  38 C.F.R. §§ 19.31(c), 20.1304(c) (2008) and 
38 U.S.C.A. § 7104 (West 2002).  

As indicated above, the Veteran's claim has been remanded for 
additional evidentiary development in December 2007, to 
include obtaining VA treatment records and a VA examination 
to address the nature and etiology of his claimed back 
disorder.  The claims file reflects the last SSOC to address 
this claim was issued in April 2007.  The file contains a 
copy of the report of a February 2009 VA spine examination, 
along with private and VA treatment records, and statements 
from the Veteran, received since the December 2007 Board 
remand.  The Board notes that the additional relevant 
evidence concerning this appeal has not been addressed in an 
SSOC.  The Board further notes that the Veteran did not waive 
his right to have the RO initially consider this additional 
evidence.  

The Board finds that neither of the exceptions under 
38 C.F.R. § 19.31(c) apply in this case, as the February 2009 
VA examination, and private and VA treatment records are 
entirely new additions to the record and have not been 
considered by the AOJ as of the April 2007 SSOC.  Thus, a 
remand is required in order to ensure due process to the 
Veteran.  The AOJ should address all evidence received since 
the Board's December 2007 remand.  

Accordingly, the case is REMANDED for the following action:

		The RO must readjudicate the Veteran's 
claim, with 			consideration of all 
evidence received since the 			
	December 2007 remand of the Board.  If the 
decision 			remains adverse to the 
Veteran, he and his 				representative 
must be provided with an SSOC that 		
	addresses all evidence received since the 
December 			2007 remand of the Board.  
After they have been given 		an opportunity 
to respond, the claims file should be 		
	returned to this Board for further appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




